      Case 3:21-cr-00818-GPC Document 29 Filed 05/21/21 PageID.106 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
 9
                           UNITED STATES DISTRICT COURT
10
                        SOUTHERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                    Case No.: 21-CR-0818-GPC

13                Plaintiff,                      JUDGMENT AND ORDER
14                                                GRANTING THE UNITED STATES’
            v.                                    MOTION TO DISMISS THE
15                                                INDICTMENT
16   JOSHUA JOEL LOPEZ-CONTRERAS,
17                Defendant.
18
19         This matter comes before the Court upon the application of the United States of

20 America to dismiss the Indictment without prejudice under Rule 48(a) of the Federal
21 Rules of Criminal Procedure. For reasons stated in the motion, the court finds that the
22 interests of justice and judicial economy are served by granting the requested dismissal.
23        WHEREFORE, IT IS HEREBY ORDERED that the United States’ application

24 to dismiss the Indictment without prejudice is GRANTED.
25       IT IS SO ORDERED.
   Dated: May 21, 2021
26
27
28


30
